DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-6 and 17.

Election/Restrictions
Applicant’s election of Group I and the species toothpaste in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 7-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1-3, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvitnitsky et al. (US 2006/0051425, Mar. 9, 2006) in view of Uchiyama et al. (US 2003/0215417, Nov. 20, 2003).
	Kvitnitsky et al. disclose a double-layer microcapsule (i.e. claimed double capsule) and an oral hygiene composition comprising said microcapsule (¶ [0024]). Suitable oral hygiene compositions include toothpaste (¶ [0038]). The microcapsule consists of an inner core microcapsule (i.e. claimed primary capsule) which contains an active ingredient located within a wall-forming polymer (i.e. claimed first binder), and one or more outer shells of the same or different wall-forming polymer coating the inner core microcapsule (¶ [0122]). The polymer shell may be a polymer-mineral shell (¶ [0115]). The polymer may be ethyl cellulose (i.e. claimed second binder) and the mineral may be titanium dioxide (i.e. claimed coloring agent) (¶ [0128]). The outer diameter of the inner core microcapsule (i.e. claimed primary capsule) is in the range of 1-100 µm and the outer diameter of the double-layer microcapsule (i.e. claimed double capsule) is in the range of 10-200 µm (¶ [0122]). The active ingredient to be encapsulated may be an agent having biological activity, an odor agent, or a color agent (¶ [0091]). 
	Kvitnitsky et al. differ from the instant claims insofar as not disclosing wherein the active ingredient is charcoal powder.
	However, Uchiyama et al. disclose a malodor-controlling composition comprising microcapsules containing an active material and/or an optional odor control agent (abstract). Suitable odor control agents include activated charcoal (¶ [0061]). The activated charcoal has a particle size of less than about 10 microns (¶ [0062]). The composition may be incorporated into toothpastes (¶ [0125]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Kvitnitsky et al. disclose wherein the active ingredient may be an odor agent. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated activated charcoal into the composition of Kvitnitsky et al. since it is a known and effective odor agent for microcapsules used in toothpaste compositions as taught by Uchiyama et al. 

2.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvitnitsky et al. (US 2006/0051425, Mar. 9, 2006) in view of Uchiyama et al. (US 2003/0215417, Nov. 20, 2003), and further in view of Dardelle et al. (US 2014/0106032, Apr. 17, 2014). 
	The teachings of Kvitnitsky et al. and Uchiyama et al. are discussed above. Kvitnitsky et al. and Uchiyama et al. do not disclose wherein the wall-forming polymer of inner core microcapsule is natural starch.
	However, Dardelle et al. disclose wherein natural starch is a wall-forming polymer (¶ [0086]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated natural starch as the wall-forming polymer of the inner core microcapsule of Kvitnitsky et al. since the wall-forming polymers of the inner core microcapsule and the outer shells may be different and natural starch is a known and effective wall-forming polymer as taught by Dardelle et al. 

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvitnitsky et al. (US 2006/0051425, Mar. 9, 2006) in view of Uchiyama et al. (US 2003/0215417, Nov. 20, 2003), and further in view of Itaya et al. (JP 2002348222 A, Dec. 4, 2002).
The teachings of Kvitnitsky et al. and Uchiyama et al. are discussed above. Kvitnitsky et al. and Uchiyama et al. do not disclose wherein activated charcoal is bamboo charcoal.
However, Itaya et al. disclose a toothpaste comprising charcoal powder (abstract). The charcoal powder may be bamboo charcoal. The charcoal powder is subjected to a gas activation method or a chemical activation method (¶ [0013]).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated activated charcoal as the active ingredient. Accordingly, it would have been prima facie obvious to one of ordinary to have incorporated activated bamboo charcoal as the active ingredient since this is a known and effective type of activated charcoal suitable for a toothpaste composition as taught by Itaya et al. 

Conclusion
Claims 1-6 and 17 are rejected.
Claims 7-16 and 18 are withdrawn.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612